Case 3:16-cr-00082-CHB-LLK Document 492 Filed 12/23/19 Page 1 of 2 PageID #: 2814




                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF KENTUCKY
                                           LOUISVILLE DIVISION

      UNITED STATES OF AMERICA,                                )
                                                               )
               Plaintiff,                                      )    Criminal Action No. 3:16-CR-082-CHB
                                                               )
      v.                                                       )
                                                               )
      DANTE DEWAYNE WATTS (02)                                 )         MEMORANDUM AND ORDER
      CARLOS CATALAN (05),                                     )            FROM JURY TRIAL
                                                               )
               Defendants.                                     )

                                                  ***    ***       ***   ***
            This case came before the Court for jury selection on December 10, 2019, and testimony

 concluded on December 19, 2019. The United States was represented by Robert B. Bonar and Amy

 M. Sullivan, Assistant United States Attorneys. Defendant Dante Dewayne Watts was present and in

 custody, with Frank Mascagni, III, retained counsel. Defendant Carlos Catalan was present and on

 bond, with Christie A. Moore, appointed counsel. 1

            The jury reported to the Court on December 19, 2019, that they had reached a verdict in the

 matter.

            A verdict of GUILTY was returned against Defendant Dante Dewayne Watts (“Watts”) as

 to Counts 1 and 3 of the Second Superseding Indictment and a verdict of NOT GUILTY as to Count

 2 of the Second Superseding Indictment. The jury further determined that Watts conspired to possess

 with intent to distribute or to distribute a mixture or substance containing a detectable amount of

 heroin in the amount of 1,000 grams (1 kilogram) or more, methamphetamine in the amount of 50

 grams or more, a mixture or substance containing a detectable amount of cocaine in the amount of




 1
     Attorney Lincoln J. Carr, while not appointed, acted as co-counsel with Christie A. Moore for Defendant Carlos Catalan.
                                                               1
Case 3:16-cr-00082-CHB-LLK Document 492 Filed 12/23/19 Page 2 of 2 PageID #: 2815




 5,000 grams (5 kilograms) or more, and a mixture or substance containing a detectable amount of

 fentanyl in the amount of 400 grams or more all as to Count 1.

        A verdict of NOT GUILTY was returned in favor of Defendant Carlos Catalan

 (“Catalan”) as to Count 1 of the Second Superseding Indictment.

        At the request of counsel for Watts, the jury was polled and then discharged.

        The verdicts having been returned,

        IT IS HEREBY ORDERED as follows:

        1.     The verdict SHALL be filed and docketed.

        2.     Dante Dewayne Watts. Count 2 of the Second Superseding Indictment as to Watts is

 DISMISSED with prejudice. Watts is scheduled for Sentencing on Monday, April 13, 2020, at

 10:00 a.m., before the Honorable Claria Horn Boom, United States District Judge, at the Gene Snyder

 U.S. Courthouse in Louisville, Kentucky. Watts is REMANDED to the custody of the United

 States Marshal.

        3.     Carlos Catalan. The jury having found Catalan not guilty, Catalan is ACQUITED of

 all charges made against him. Count 1 of the original Indictment, the Superseding Indictment, and

 Second Superseding Indictment as to Catalan are DISMISSED with prejudice. Catalan is

 DISCHARGED from his current bond.

        Dated: 12/23/2019




 cc:    Counsel of Record
        United States Probation



                                                   2
